Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 1 of 29




           EXHIBIT A
      Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 2 of 29




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

  WENDY RODRIGUEZ,                                        §
                                                          §
          Plaintiff,                                      §
                                                          §
 v.                                                       §              CIVIL ACTION NO. _______
                                                          §
  ARELI GONZALEZ, LONNIE                                  §               JURY TRIAL DEMANDED
  PRICE GRONER and STEELMAN                               §
  TRANSPORTATION, INC.,                                   §
                                                          §
          Defendants.                                     §




                        DEFENDANTS’ INDEX OF MATTERS BEING FILED


      Pursuant to Local Rule CV-81, Defendants hereby attach this Index of Matters
Being Filed to its Notice of Removal.

Exhibit 1:       All Executed Process:

      •   Executed Return of Service on Steelman Transportation, Inc. on May 19, 2021;
      •   Executed Return of Service on Texas Transportation Commission in turn
          forwarding to Lonnie Price Groner on May 19, 2021.

Exhibit 2:       All State Court Pleadings:

      •   Plaintiff’s Original Petition filed May 12, 2021
      •   Defendants Lonnie Price Groner and Steelman Transportation, Inc.’s Original
          Answer and Jury Demand filed May 21, 2021

Exhibit 3:       State Court Docket Sheet

Exhibit 4:       List of all counsel of record, including addresses, telephone
                 numbers, and parties represented.


_________________________________________________________________________________________________________________
RODRIGUEZ/DEFS’ INDEX OF MATTERS BEING FILED                   P A G E |1
DOC #7652403 (10753.00003)
Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 3 of 29




           EXHIBIT 1
                 (All Executed Service of Process)
 Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 4 of 29

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    05/19/2021
                                                                                                    CT Log Number 539582962
TO:         Kathy Sledge
            Daseke, Inc.
            15455 DALLAS PKWY, SUITE 550
            ADDISON, TX 75001-6764

RE:         Process Served in Texas

FOR:        Steelman Transportation, Inc. (Domestic State: MO)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  WENDY RODRIGUEZ, PLTF. vs. ARELI GONZALEZ, DFT. // TO: STEELMAN
                                                  TRANSPORTATION, INC.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # C182721C
NATURE OF ACTION:                                 Personal Injury - Vehicle Collision
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 05/19/2021 at 01:16
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/19/2021, Expected Purge Date:
                                                  05/24/2021

                                                  Image SOP

                                                  Email Notification, Kathy Sledge kathy@daseke.com

                                                  Email Notification, Kristi Williams Kristi.Williams@LoneStar-LLC.com

                                                  Email Notification, Christopher Nelson chrisn@daseke.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / MK
                Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 5 of 29


                                                                          Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                             Wed, May 19, 2021

Server Name:                      Ronald Cobb




Entity Served                     STEELMAN TRANSPORTATION, INC.

Agent Name                        0803118969

Case Number                       C182721C

J urisdiction                     TX




                                                                  1
             Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 6 of 29
NOTICE:Pursuant to TRCP 126: Statement of Inability to Afford Payment
                                                             DELEVERE THIS t        DAY OF
of Court Costs or an Appeal Bond filed = NO                  AT ik •           PM
                                                             BY:
                                             C-1827-21-C         PROF      L CIVIL PROCESS
                         139TH   DISTRICT COURT,HIDALGO COUNINVEIS            IJC#


                                                CITATION
                                           THE STATE OF TEXAS

       NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty(20) days after you were served with this citation and petition, a default
judgment maybe taken against you. In addition to filing a written answer with the clerk, you may be required to
make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than
30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.

STEELMAN TRANSPORTATION,INC.
REGISTERED AGENT CT CORPORATION
1999 BRYAN ST., SUITE 900
DALLAS,TX 75201

You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL
PETITION AND REQUIRED DISCLOSURES on or before 10:00 o'clock a.m. on the Monday next after the
expiration of twenty (20) days after the date of service hereof, before the Honorable Bobby Flores, 139th
District Court of Hidalgo County, Texas at the Courthouse at 100 North Closncr, Edinburg, Texas 78530.

Said petition was filed on this the 12th day of May,2021 and a copy ofsame accompanies this citation. The file
number and style of said suit being C-1827-21-C, WENDY RODRIGUEZ VS. ARELI GONZALEZ,
LONNIE PRICE GRONER,STEELMAN TRANSPORTATION,INC.

Said Petition was filed in said court by Attorney R. TODD ELIAS, 1811 BERING DR., STE. 300 HOUSTON,
TX 77057.

The nature of the demand is fully shown by a true and correct copy of the petition accompanying this citation
and made a part hereof

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at Edinburg, lexas on this the 13th
day of May,2021.

LAURA HI. OJOSA,DISTRICT CLERK
1 1 N.CLI ER,    N. BURG,TEXAS
    AL I0 OUN    TEXAg


ANDRIA 1ARCIA,IMPUTY CLERK
             Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 7 of 29
                                                 C-1827-21-C
                                             OFFICER'S RETURN

Came to hand on               of                     , 202         at        o'clock        .m. and executed in
                  County, Texas by delivering to each of the within named Defendant in person, a true copy of
this citation, upon which I endorsed the date of delivery to said Defendant together with the accompanying copy
ofthe                                        (petition) at the following times and places, to-wit:

NAME                          DATE         TIME        PI,ACE



And not executed as to the defendant,                                                     the diligence used in
finding said defendant, being:                               and the cause of failure to execute this process is:
                             and the information received as to the whereabouts of said defendant, being:
                            . I actually and necessarily traveled         miles in the service ofthis citation, in
addition to any other mileage I may have traveled in the service of other process in the same case during the
same trip.

Fees: serving ... copy(s)$
      miles


DEPUTY
                     COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
                                 CONSTABLE OR CLERK OF THE COURT
In accordance to Rule 107, the officer or authorized person who serves or attempts to serve a citation must sign
the return. If the return is signed by a person other than a sheriff, constable or the clerk of the court, the return
must either be verified or be signed under the penalty of perjury. A return signed under penalty of perjury must
contain the statement below in substantially the following tbrm:

"My name is                                              , my date of birth is                    and the address
is                                             ,and I declare under penalty  of perjury that the foregoing is true
and correct.

EXECUTED in                County, State of Texas, on the         day of                 ,202


Declarant"


If Certified by the Supreme Court of Texas
Date of Expiration / PSC Number
                                                                         Electronically Filed
             Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page  8 of 29
                                                                         5/19/2021 3:33 PM
                                                                                             Hidalgo County District Clerks
NOTICE: Pursuant to TRCP 126: Statement of Inability to Afford Payment                       Reviewed By: Xavier Jimenez
of Court Costs or an Appeal Bond filed = NO

                                                  C-1827-21-C
                         139TH D I S T R I C T COURT, H I D A L G O COUNTY, T E X A S

                                                  CITATION
                                             THE STATE OF TEXAS

        N O T I C E TO DEFENDANT: You have been sued. You may employ an attorney. I f you or your
attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty (20) days after you were served with this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to
make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than
30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.
T E X A S TRANSPORTATION COMISSION
J . B R U C E BUGG, JR., CHAIRMAN
125 E . 1 1 S T R E E T
           t h



AUSTIN, T E X A S 78701-248
IN TURN FORWARDING TO
LONNIE P R I C E G R O N E R
1086 MUDLINE ROAD
ENID, MISSISSIPPI 38927
You are hereby commanded to appear by filing a written answer to the P L A I N T I F F ' S O R I G I N A L
P E T I T I O N AND R E Q U I R E D D I S C L O S U R E S on or before 10:00 o'clock a.m. on the Monday next after the
expiration of twenty (20) days after the date of service hereof, before the Honorable Bobby Flores, 139th
District Court of Hidalgo County, Texas at the Courthouse at 100 North Closner, Edinburg, Texas 78539.

Said petition was filed on this the 12th day of May, 2021 and a copy of same accompanies this citation. The file
number and style of said suit being C-1827-21-C, WENDY R O D R I G U E Z VS. A R E L I G O N Z A L E Z ,
LONNIE P R I C E GRONER, S T E E L M A N TRANSPORTATION, INC.

Said Petition was filed in said court by Attorney R. TODD ELIAS, 1811 BERING DR., STE. 300 HOUSTON,
T X 77057.

The nature of the demand is fully shown by a true and correct copy of the petition accompanying this citation
and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

ISSUED AND G I V E N UNDER MY HAND AND S E A L of said Court at Edinburg, Texas on this the 13th
day of May, 2021.

L A U R A HINOJOSA, D I S T R I C T C L E R K
100 N. C L O S E R , F ^ I N B U R G , T E X A S
I i DALGO :OUNYY uyi \tv Ti E  XAS

                 \ snr^
                             r..\,\?>

rr*ri              & ,\
                       v
ANDRIA GARCIA, JJ] PUTY C L E R K
                                                                         Electronically Filed
             Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page  9 of 29
                                                                         5/19/2021 3:33 PM
                                                                                             Hidalgo County District Clerks
                                                 C-1827-21-C                                 Reviewed By: Xavier Jimenez
                                             OFFICER'S RETURN

Came to hand on               of                     , 202         at         o'clock        .m. and executed in
                  County, Texas by delivering to each of the within named Defendant in person, a true copy of
this citation, upon which I endorsed the date of delivery to said Defendant together with the accompanying copy
of the                                       (petition) at the following times and places, to-wit:

NAME                            DATE        TIME        PLACE



And not executed as to the defendant,                                                     the diligence used in
finding said defendant, being:                               and the cause of failure to execute this process is:
                             and the information received as to the whereabouts of said defendant, being:
                            . I actually and necessarily traveled         miles in the service of this citation, in
addition to any other mileage I may have traveled in the service of other process in the same case during the
same trip.

Fees:   serving ... copy(s) $
        miles               $


DEPUTY
                      C O M P L E T E I F Y O U A R E PERSON O T H E R THAN A S H E R I F F ,
                                   C O N S T A B L E OR C L E R K OF T H E C O U R T
In accordance to Rule 107, the officer or authorized person who serves or attempts to serve a citation must sign
the return. I f the return is signed by a person other than a sheriff, constable or the clerk of the court, the return
must either be verified or be signed under the penalty of perjury. A return signed under penalty of perjury must
contain the statement below in substantially the following form:

"My name is                                               , my date of birth is                   and the address
is                                              ,and I declare under penalty of perjury that the foregoing is true
and correct.

EXECUTED in                County, State of Texas, on the          day of                 , 202     .


Declarant"


If Certified by the Supreme Court of Texas
Date of Expiration / PSC Number
                                                                         Electronically Filed
             Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 10 of 29
                                                                         5/19/2021 3:33 PM
                                                                                                                   Hidalgo County District Clerks
139th District Court of HIDALGO County, Texas                                                                      Reviewed By: Xavier Jimenez
                                                                                                                    RUSH   SERVICE

100 N. CLOSNER, 2ND FLOOR EDINBURG TX 7853 9

CASE #: C-1827-21-C
WENDY R O D R I G U E Z

Plaintiff
VS
A R E L I GONZALEZ,       L O N N I E P R I C E GRONER, S T E E L M A N T R A N S P O R T A T I O N , I N C .



Defendant
                                               A F F I D A V I T OF   SERVICE

I , J A M E S R HENDERSON, make statement t o t h e f a c t ;
That I am a competent person more than 18 y e a r s o f age o r o l d e r and not a p a r t y t o
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . That I r e c e i v e d t h e documents
s t a t e d below on 05/19/21 10:51 am, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon TEXAS
TRANSPORTATION COMMISSION BY DELIVERING TO, J . BRUCE BUGG, JR., CHAIRMAN.
That I d e l i v e r e d t o : TEXAS TRANSPORTATION COMMISSION BY DELIVERING TO, J . BRUCE
                               BUGG, JR., CHAIRMAN. By D e l i v e r i n g t o Jenna Townsend, A u t h o r i z e d
                               To Accept
the f o l l o w i n g          : CITATION; PLAINTIFF'S ORIGINAL PETITION AND REQUIRED
                                 DISCLOSURES
a t t h i s address            : 125 E. 11TH STREET
                                  A u s t i n , T r a v i s County, TX
Manner o f D e l i v e r y : By PERSONALLY d e l i v e r i n g t h e document(s) t o t h e person above.
D e l i v e r e d on           : Wednesday MAY 19, 2021 12:00 pm




My name i s JAMES R HENDERSON, my date o f b i r t h i s OCT 24th, 1980, and my address i s
P r o f e s s i o n a l C i v i l Process Downtown, 2211 S. IH 35, S u i t e 105, A u s t i n TX 78741, and




                                                         S e r v i c e Fee: 125.00          PCP Inv#: Z21500196
                                                         Witness Fee:           .00         SO Inv#: AXXXXXXXX
                                                         Mileage Fee:           .00         Reference : C-1827-21-C
tomcat                                                   E l i a s , R. Todd
eaffidavitsOpcpusa.net                                                                                          E-FILE   RETURN
Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 11 of 29




            EXHIBIT 2
                     (All State Court Pleadings)
                                                                                    tlectronically   hoed
      Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 12 of 5:34
                                                                  5/12/2021 29 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Roviowod By: Aloxis Bonilla

                                              C-1827-21-C
                                 CAUSE NO.

 WENDY RODRIGUEZ                                  5             IN TIIE DISTRICT COURT OF
   PIaintff


 V.                                                              HIDALGO COUNTY,TEXAS
                                                  5
 ARELI GONZALEZ,LONNIE PRICE                      5
 GRONER,STEELMAN                                  5
 TRANSPORTATION,INC.                              5
   Defendants                                                              JUDICIAL DISTRICT



         PLAINTIFF'S ORIGINAL PETITION AND REQUIRED DISCLOSURES


TO TIIE IIONOP.ABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff Wendy Rodriguez files this Original Petition and Required

Disclosures complaining of Defendants Areli Gonzalez, Lonnie Price Groner and Steelman

Transportation, Inc. and for cause Of action Would respectfully show this Court as follows;

                                                 T.
                                      DISCOVERY CONTROL PLAN

1.1     This case will be governed by Discovery Control Plan Level 2, pursuant to Rule 190.3 of the

Texas Rules of Civil Procedure.


                                              PARTIES

2.1     Plaintiff Wendy Rodriguez is a resident of Hidalgo County, Texas, identification nurnber

xxxxxx343.

2.2     Defendant Areli Gonzalez is an individual residing in Hidalgo County and may be served with

process at 116 W. Dove Avenue, Pharr, Texas 78577, Plaintiff requests that the Hidalgo County

District clerk issue citation for service.

2.3     Defendant Lonnie Price Groner is An individual residing at 1086 Mud.line Road, Enid,



                                                                                              Pagc 1 of5
                                                                                      tiectronically Filed
      Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 13 of 5:34
                                                                  5/12/2021 29 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                             C-1827-21-C

Mississippi, 38927 and may be served with process through j. Bruce Bugg, Jr., Chairman

Texas Transportation Commission 125 E. 11th Street Austin,Texas 78701-248. Plaintiff requests that

the Hidalgo County District clerk issue citation for service.

2.4     Defendant Steelman Transportation, Inc. is a Missouri corporation doing business in State of

Texas. Plaintiff requests that the Hidalgo County District Clerk issue citation for service on

Defendant's register agent, CT Corporation, 1999 Bryan St., Suite 9000, Dallas, TX 75201.


                                     JURISDICTION AND VENUE

3.1     Jurisdiction in this Court is proper because the amount in controversy is within the

jurisdictional limits of this Court. Venue is proper in Hidalgo County because all or a substantial part

of the events and omissions giving rise to Plaintiff's causes of action occurred in Hidalgo County.

                                                  IV.
                                       FACTUAL BACKGROUND

4.1     This is a suit for negligence. This case arises from severe injuries sustained by Plaintiff in a

collision that occurred on or about May 13, 2019. Plaintiff Wendy Rodriguez was a passenger in a

2018 White Dodge Journey traveling eastbound in the outside lane of Interstate 2, driven by Areli

Gonzalez when Defendant Lonnie Price Groner, also travelling eastbound, driving a 2015 green

Peterbilt tractor trailer owned by Steelman Transportation, Inc. backed up unsafely, strikirig the front

of the Dodge Journey vehicle.

                                                   V.
                           NEGLIGENCE AGAINST ARELI GONZALEZ
5.1     Defendant Areli Gonzalez owed legal duties to Plaintiff to operate her vehicle as an ordinary

pmdent driver would, Defendant breached that duty in the following non-exclusive particulars:

        a.      failing to maintain a proper lookout;

        b.      failing to take evasive action;

        c.      failing to avoid the collision;

                                                                                              Page 2 of 5
                                                                                   Electronically Filed
      Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page  14 of5:34
                                                                  5/12/2021 29 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Alexis Bonilla
                                            C-1827-21-C

        e.     failing to maintain an assured clear distance;

        1.     failing to operate the vehicle reasonably, prudently, aud safely.

                                                  VI.


                         NEGLIGENCE AGAINST LONNIE PRICE GRONER

6.1     Defendant Lonnie Price Groner owed legal duties to Plaintiff to operate his vehicle as an

ordinary prudent driver would. Defendant breached that duty in the following non-exclusive

particulars:

        a.     failing to timely apply the. brakes to avoid the collisioi

        b.     failing to maintain a proper lookout;

        c.     failing to maintain proper control of the vehicle;

        d.     failing to avoid the collision;

        e.     failing to maintain an assured clear distance;

        f.     backing up unsafely and;

        g.     failing to operate the vehicle reasonably, prudently, and safely.


                                                  VII.
                         RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

7.1     Plaintiff was injured as a result of Defendant Lonnie Price Groner's tortious acts described

above. Upon information and belief Defendant Lonnie Price Groner may have been in the course

and scope of his employment with Defendant Steelman Transportation, Inc. The tortious acts were

committed while Defendant Lonnie Price Groner was acting within his general authority, in

furtherance of Defendant Steelman Transportation, Inc.'s business, and for the accomplishment of

the object for which he was hired. Accordingly, Defendant Steelman Transportation, Inc. is

vicariously liable for the tortious conduct of Defendant Lonnie Price Groner.

                                                  VIII.
                                    NEGLIGENT ENTRUSTMENT

                                                                                           Page 3 of5
                                                                                    tlectronically 1-lied
       Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page  15 of 5:34
                                                                   5/12/2021  29 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Fleviewed By: Alexis Bonilla
                                            C-1827-21-C

8.1      Furthermore, Plaintiff will show that Defendant, Steelman Transportation, Inc. negligently

entrusted the vehicle to Defendant Lonnie Price Groner, whose incompetence, inexperience,

carelessness and/or recklessness was known or should have been known and said incompetence,

inexperience, carelessness and/or recklessness was a proximate cause of the subject accident.

                                               IX.
                                             DAMAGES

9.1      Defendants' negligence proximately caused Plaintiff's injuries and damages. As a result,

Plaintiff sccks recovery of the following elements of damage:

            a) Reasonable medical care and expel.'tit's   ii   lic   p AN I


            h) Reasonable and necessary medical care and expenses which will in all reasonable
               probability be incurred in the future;

            c) Physical pain and suffering in the past and future;

            d) Physical impairment in the past and ftiti ire;

            e) Physical disfigurement in the past and future;

            f) Mental anguish in the past and future;

            g) Lost wages in the past and future; and

            h) Loss of earning capacity in the past and futuie.


                                                  X.
                                         RULE 193.7 NOTICE

10.1     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives notice

that any and all documents produced by any party in response to written discovery may be used at any

pretrial proceeding or at trial.

                                                   X.
                                           IU_ RY DEMAN
11.1     Plaintiff hereby demands a trial by jury and has tendered the appropriate jury tee with this

petition.

                                                                                             Page 4 of5
                                                                                        Electronically Hied
       Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 16 of 5:34
                                                                   5/12/2021 29 PM
                                                                                        I lidalgo County District Clerks
                                                                                        fleyiewed By: Alexic Bonilla
                                            C-1827-21-C

                                                XII.
                                         RULE 47 STATEMENT

12.1     Plaintiff Kelcs monetary relief over $250,000 but not more than $1,000,000, at this time.



                                               XIII.
                                        REQUIRED DISCLOSURES

13.1     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are required to make

the initial disclosures under Tex. R. Civ 194.2 (1) — (12) within thirty (30) days after the filing of the

first af1S wo:or general appearance.

                                                 XIV.
                                                PRAYER

14.1     For these reasons, Plaintiff, Wendy Rodriguez asks this Court to issue citation for Defendants

to appear and answer, and that he be awarded judgment against Defendants for the actual damages,

prejudgment and post-judgment interest at the highest rate authorized by law, court costs all other

relief to which Plaintiff is entided.


                                                Respectfully submitted,
                                                GORDON,ELIAS & SEELY,L.L.P.
                                                 Is/ R. Todd Elias
                                                R. Todd Elias
                                                Texas Bar No. 00787427
                                                1811 Bering Drive, Suite 300
                                                Houston, Texas 77057
                                                713.668.9999
                                                713.668.1980 (facsimile)
                                                eservice@geslawfirm.com
                                                ATTORNEYS FOR PLAINTIFF




                                                                                                Page 5 of5
                                                                     Electronically Filed
         Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 17 of 29
                                                                     5/21/2021 11:21 AM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Xavier Jimenez


                                            CAUSE NO. C-1827-21-C

WENDY RODRIGUEZ,                                      §             IN THE DISTRICT COURT
    Plaintiff,                                        §
                                                      §
v.                                                    §
                                                      §
ARELI GONZALEZ, LONNIE PRICE                          §         HIDALGO COUNTY, TEXAS
GRONER, STEELMAN                                      §
TRANSPORTATION, INC.,                                 §
    Defendants.                                       §
                                                      §             139th JUDICIAL DISTRICT


                   DEFENDANTS LONNIE PRICE GRONER AND
              STEELMAN TRANSPORTATION, INC.’S ORIGINAL ANSWER

             LONNIE PRICE GRONER (“Groner”) and STEELMAN TRANSPORTATION,

     INC. (“Steelman”), Defendants herein, file their Original Answer as follows:


                                       I.        GENERAL DENIAL

             1.      Defendants Lonnie Price Groner and Steelman Transportation, Inc.

     (collectively, “Defendants”) deny each and every, all and singular, material allegation

     contained within Plaintiff’s Original Petition, pleadings, and any amendments or

     supplements thereto and demand strict proof thereof in accordance with the Texas

     Rules of Civil Procedure.


                     II.      INFERENTIAL REBUTTAL INSTRUCTIONS

             2.      Defendants assert the following by way of inferential rebuttal and

     request the Court instruct the jury as follows:

                     a.      New and Independent Cause / Superseding Intervening
                     Cause.      The alleged damages in question as set forth in Plaintiff’s
                     Original Petition were caused, in whole or in part, by an act or omission

     RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
     PLAINTIFF’S ORIGINAL PETITION                    1                       7651699 (10753.00003)
                                                                Electronically Filed
    Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 18 of 29
                                                                5/21/2021 11:21 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Xavier Jimenez


                of a separate and independent agency, not reasonably foreseeable to the
                Defendants, that destroyed any causal connection between the alleged
                acts or omissions of the Defendants and the injury complained of thus
                becoming an intervening, superseding cause of the incident and/or
                alleged injuries.

                b.      Sole Proximate Cause. The act(s) or omission(s) of another
                person, including Plaintiff and other entities, was/were the sole cause of
                the damages alleged by Plaintiff in the Original Petition.

                c.      Unavoidable Accident.       The incident was an unavoidable
                accident, casualty or misfortune over which Defendants had no control.

                d.      Sudden emergency. At the time of the accident in question,
                Defendants were faced with a sudden emergency to which Defendants
                reacted as would a person of ordinary prudence under the same or
                similar circumstances.

                e.      Prior and/or Subsequent Injuries/Conditions. Plaintiff’s
                claims of physical and/or mental ailments in this cause were, in whole
                or in part, proximately caused solely and/or proximately by prior and/or
                subsequent accidents, events, or occurrences. Also, Plaintiff’s claims of
                injuries and damages are the result in whole or in part of pre-existing
                conditions, injuries, diseases, illnesses, and disabilities and not the
                result of any act or omission on the part of the Defendants.


                           III.       AFFIRMATIVE DEFENSES

        3.      By way of affirmative defense, pleading in the alternative and without

waiving the foregoing general denial:

                a.      Comparative Negligence-Responsibility. The negligence of
                Plaintiff and one or more third parties and/or one or more Co-
                Defendants was/were the sole, or a partial, proximate cause of the

RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION                2                            7651699 (10753.00003)
                                                                Electronically Filed
    Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 19 of 29
                                                                5/21/2021 11:21 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Xavier Jimenez


                accident and the injuries and damages alleged by Plaintiff. Because of
                Plaintiff’s negligence, Plaintiff is barred, in whole or in part, from a
                recovery of damages from Defendants. Also, pursuant to Ch. 33, Texas
                Civil Practice and Remedies Code, Defendants invokes the doctrine of
                comparative responsibility and are entitled to an issue submitted to the
                jury on the comparative responsibility of Plaintiff and/or any third party
                and/or any Co-Defendants who caused, contributed or were responsible
                for the injuries and damages alleged by Plaintiff.

                b.      Offsets and Credits. Pleading further, alternatively, and by
                way of affirmative defense, Defendants assert that in the unlikely event
                that an adverse judgment would be rendered against it, they would
                respectfully request all available credits and/or offsets as provided by
                the Texas Civil Practice & Remedies Code and under Texas law.

                c.      Responsible Third Parties. The accident in question and/or
                the alleged damages were proximately and/or producing caused, in
                whole or in part, by the acts, omissions, fault, negligence, or other
                conduct of third parties, persons, or entities over whom Defendants have
                no right of control nor for whom Defendants are legally responsible.
                Also, to the extent the acts and/or omissions for which Plaintiff
                complains were committed by persons subject to Defendants’
                supervision and control,       Plaintiff’s claims are     barred against
                Defendants, in whole or in part, because said persons acted beyond the
                scope of their authority to act on behalf of Defendants. Also, regarding
                other parties’ causation of Plaintiff’s injuries, Defendants’ liability must
                be reduced, and if Defendants are found to be jointly and severally liable,
                Defendants are entitled to a judgment for contribution from these other
                parties.

                d.      Paid-or-Incurred Medical-Expense Limitation. Plaintiff’s
                recovery of medical or health care expenses is limited to the amount


RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION                 3                            7651699 (10753.00003)
                                                                Electronically Filed
    Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 20 of 29
                                                                5/21/2021 11:21 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Xavier Jimenez


                actually paid or incurred by or on behalf of Plaintiff, pursuant to TEX.
                CIV. PRAC. & REM. CODE § 41.0105. Furthermore, Defendants would
                show that at trial of the above-styled cause, Plaintiff may only offer
                and/or present evidence to the trier of fact related to the medical or
                healthcare expenses she actually paid or incurred, excluding any offsets
                or adjustments allowed by her medical or healthcare providers. See
                Haygood v. De Escabedo, 356 S.W.3d 390 (Tex. 2011).

                e.      Loss of Earnings / Loss of Earning Capacity—Post-Tax-
                Payments/Liability.         Pursuant to TEX. CIV. PRAC. & REM. CODE §
                18.091, Plaintiff must prove her alleged loss of earnings and/or loss of
                earning capacity in a form that represents their net loss after reduction
                for income tax payments or unpaid tax liability.          Also, Defendants
                request the Court instruct the jury as to whether any recovery for
                compensatory damages sought by Plaintiff is subject to federal and state
                income taxes.

                f.      Damages Bars and Limitations. Plaintiff’s claims, if any, for
                exemplary, punitive, or other damages are barred, limited, restricted,
                and/or governed by the provisions of the TEX. CIV. PRAC. & REM. CODE
                Ch. 41 and other applicable law.

                g.      Punitive-Damages Unconstitutionality. Defendants further
                invoke their rights under the Due Process Clause and Equal Protection
                Clause of the Fifth, Eighth, (as it applies to the States through the
                Fourteenth Amendment) and Fourteenth Amendments of the United
                States Constitution. Punitive and/or exemplary damages violate the
                Fifth, Eighth, and Fourteenth Amendments inasmuch as punitive
                and/or exemplary damages can be assessed:

                        (1)     In an amount left to the discretion of the jury and judge;




RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION                   4                           7651699 (10753.00003)
                                                                Electronically Filed
    Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 21 of 29
                                                                5/21/2021 11:21 AM
                                                                              Hidalgo County District Clerks
                                                                              Reviewed By: Xavier Jimenez


                        (2)     in assessing such sums, the decision of the jury need only
                                be based on a vote of ten jurors and does not require a
                                unanimous verdict;
                        (3)     in assessing such penalty or exemplary awards, Plaintiff
                                need only prove the theory of gross negligence on a clear-
                                and-convincing-evidence standard and not on a "beyond a
                                reasonable doubt" standard, as should be required in
                                assessing a punishment award;
                        (4)     also, the Defendants who are subject to the award do not
                                have the right to refuse to testify against themselves, but
                                must, in fact, take the stand and/or give deposition
                                testimony or subject themselves to the consequences of a
                                default judgment;
                        (5)     the assessment of such a punishment and/or exemplary
                                award is not based on a clearly defined statutory
                                enactment setting forth a specific mens rea requirement
                                and/or other prerequisites of a criminal fine and, in effect,
                                allows the assessment of such awards though there are no
                                specific standards, limits or other statutory requirements
                                set forth which define the mens rea and scope and limit of
                                such awards; thus, the awards are unduly vague and do not
                                meet the requirements of due process;
                        (6)     in essence, Defendants herein are subjected to all the
                                hazards and risks of what amounts to a fine and, in fact,
                                such awards often exceed normal criminal fines; but
                                Defendants receives none of the basic rights afforded a
                                criminal Defendants when being subjected to possible
                                criminal penalties; and
                        (7)     the assessment of punitive and/or exemplary damages
                                differs from Defendant to Defendant and treat similar
                                Defendants in dissimilar ways.

                Thus, Defendants herein invokes their rights under the Fifth, Eighth
                and Fourteenth Amendments of the United States Constitution and
                requests this Court disallow the award of punitive and/or exemplary
                damages in as much as an award in this case would violate Defendants’
                United States Constitutional rights.

                h.      Mitigation of Damages. pursuant to the Patient Protection and
                Affordable Care Act ("ACA") and common-law, Plaintiff has a duty to
                mitigate the amount of future damages for medical care by purchasing

RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION                   5                           7651699 (10753.00003)
                                                                 Electronically Filed
     Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 22 of 29
                                                                 5/21/2021 11:21 AM
                                                                           Hidalgo County District Clerks
                                                                           Reviewed By: Xavier Jimenez


                a health insurance policy no later than March 31, 2014 in accordance
                with the Individual Mandate prescribed in 26 U.S.C. § 5003A et.seq.
                Further, Defendant’s potential liability for future medical care should
                be limited to the amounts not covered under the ACA for co-pays and
                deductibles.      In the alternative, if Plaintiff has purchased a health
                insurance policy pursuant to the Individual Mandate, Plaintiff's future
                medical expenses are limited to the amount the ACA will actually pay
                for medical expenses and not the full retail cost of future medical care.
                i.      Reservation of Rights. Defendants hereby give notice they
                intend to rely on such other defenses or denials, affirmative or
                otherwise, and to assert third-party claims and any other claims, as may
                become available or appear during discovery as discovery proceeds in
                this matter, and hereby reserve the right to amend their Answer to
                assert such defenses.

                          IV.        TEX. R. CIV. P.193.7 NOTICE

        4.      Pursuant to Tex. R. Civ. P. 193.7, Defendants hereby give actual notice

to Plaintiff that any and all documents produced by Plaintiff may be used against

Plaintiff at any pretrial proceeding or at the trial of this matter without the necessity

of authenticating the documents.


V.      REQUESTS FOR DISCLOSURE PURSUANT TO TEX. R. CIV. P. 194.2

        5.      Pursuant to TEX. R. CIV. P. 194.2, Defendants request that Plaintiff

disclose within the time period set forth in Rule 194. 3 the information or material

described in Rule 194.2(a) through 194.2(1).




RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION                   6                         7651699 (10753.00003)
                                                                Electronically Filed
    Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 23 of 29
                                                                5/21/2021 11:21 AM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Xavier Jimenez


                                        VI.    PRAYER

        6.      Defendants prays that Plaintiff take nothing by this lawsuit, that

Defendant go hence with its costs without delay, and for such other and further relief,

both general and special, at law and in equity, to which Defendant may show itself

justly entitled.

                                              Respectfully submitted,

                                              MAYER LLP


                                              750 North St. Paul, Suite 700
                                              Dallas, Texas 75201
                                              214-379-6900 / Fax 214-379-6939

                                              By: _/s/ Aaron Speer
                                              Aaron Speer
                                              State Bar No. 24051365
                                              Email: aspeer@mayerllp.com

                                              Andrew J. Mihalick
                                              State Bar No. 24046439
                                              amihalick@mayerllp.com
                                              Jason M. Gunderman
                                              State Bar No. 24085349
                                              jgunderman@mayerllp.com
                                              4400 Post Oak Parkway, Suite 1980
                                              Houston, Texas 77027

                                              ATTORNEYS FOR DEFENDANTS
                                              LONNIE PRICE GRONER AND
                                              STEELMAN TRANSPORTATION, INC.




RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION                   7                          7651699 (10753.00003)
                                                                Electronically Filed
    Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 24 of 29
                                                                5/21/2021 11:21 AM
                                                                       Hidalgo County District Clerks
                                                                       Reviewed By: Xavier Jimenez


                                 CERTIFICATE OF SERVICE

       This is to certify that on the 21st day of May 2021, a true and correct copy of
the foregoing has been forwarded to all counsel of record as follows:

                                                      ☐E-MAIL
                                                      ☐HAND DELIVERY
      R. Todd Elias                                   ☐FACSIMILE
      Gordon, Elias & Seely, L.L.P.
                                                      ☐OVERNIGHT MAIL
      1811 Bering Drive, Suite 300
                                                      ☐REGULAR, FIRST CLASS MAIL
      Houston, Texas 77057
      Email: eservice@geslawfirm.com                  ☒E-FILE AND SERVE
                                                      ☐E-SERVICE ONLY
      COUNSEL FOR PLAINTIFF                           ☐CERTIFIED MAIL/RETURN RECEIPT
                                                      REQUESTED



                                            /s/  Andrew J. Mihalick
                                            Andrew J. Mihalick




RODRIGUEZ - DEFENDANTS ORIGINAL ANSWER TO
PLAINTIFF’S ORIGINAL PETITION                 8                       7651699 (10753.00003)
Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 25 of 29




            EXHIBIT 3
                     ( State Court Docket Sheet)
5/21/2021        Case 7:21-cv-00209 Document       1-1 Filed on 05/21/21 in TXSD Page 26 of 29
                                       https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4216929

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                     Location : All Courts Images

                                                         R                                A
                                                                 C            N . C-1827-21-C

 Wendy Rodriguez VS. Areli Gonzalez, Lonnie Price Groner, Steelman                    §                                  Injury or Damage - Motor
                                                                                                            Case Type:
 Transportation, Inc.                                                                 §                                  Vehicle (OCA)
                                                                                      §                      Date Filed: 05/12/2021
                                                                                      §                       Location: 139th District Court
                                                                                      §


                                                                         P        I

                                                                                                                             Attorneys
 Defendant      Gonzalez, Areli


 Defendant      Groner, Lonnie Price


 Defendant      Steelman Transportation, Inc.


 Plaintiff      Rodriguez, Wendy                                                                                             R. TODD ELIAS
                                                                                                                              Retained
                                                                                                                             713-668-9999(W)


                                                             E                O               C

            OTHER EVENTS AND HEARINGS
 05/12/2021 Original Petition (OCA)
              AND REQUIRED DISCLOSURES
 05/13/2021 Citation
               Gonzalez, Areli                                               Unserved
               Groner, Lonnie Price                                          Served                05/19/2021
                                                                             Returned              05/19/2021
               Steelman Transportation, Inc.                                 Unserved
 05/13/2021 Citation Issued


                                                                     F                I



             Plaintiff Rodriguez, Wendy
             Total Financial Assessment                                                                                                              340.00
             Total Payments and Credits                                                                                                              340.00
             Balance Due as of 05/21/2021                                                                                                              0.00

 05/13/2021 Transaction Assessment                                                                                                                   340.00
 05/13/2021 EFile Payments from
                                        Receipt # DC-2021-008040                                  Rodriguez, Wendy                                  (340.00)
            TexFile




https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=4216929                                                                                                  1/1
Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 27 of 29




            EXHIBIT 4
                   (List of All Counsel of Record)
      Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 28 of 29




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   McALLEN DIVISION

  WENDY RODRIGUEZ,                                        §
                                                          §
          Plaintiff,                                      §
                                                          §
 v.                                                       §          CIVIL ACTION NO. 7:21-cv-00209
                                                          §
  ARELI GONZALEZ, LONNIE                                  §               JURY TRIAL DEMANDED
  PRICE GRONER and STEELMAN                               §
  TRANSPORTATION, INC.,                                   §
                                                          §
          Defendants.                                     §



                  COUNSEL OF RECORD AND INFORMATION PURSUANT TO
                                LOCAL RULE CV-81(C)

(1)    A list of all parties in the case, their party type (e.g., plaintiff, defendant,
intervenor, receiver, etc.) and current status of the removed case (pending, dismissed);

        Plaintiff         Wendy Rodriguez

        Defendants Areli Gonzalez, Lonnie Price Groner and Steelman Transportation,
        Inc.

        The removed case is currently pending.

(2)      A civil cover sheet and a certified copy of the state court docket sheet; a copy of all
pleadings that assert causes of action (e.g. complaints, amended complaints,
supplemental complaints, counterclaims, cross-actions, third party actions, interventions,
etc.); all answers to such pleadings and a copy of all process and orders served upon the
party removing the case to this court, as required by 28 U.S.C. § 1446(a).

        See attached civil cover sheet and documents attached to Defendants’ Notice of
        Removal as Exhibit “A.”




_________________________________________________________________________________________________________________
GONZALEZ/COUNSEL OF RECORD AND INFORMATION                                                          P A G E |1
DOC # 7652417 / 10753.00003
      Case 7:21-cv-00209 Document 1-1 Filed on 05/21/21 in TXSD Page 29 of 29




(3)    A complete list of attorneys involved in the action being removed, including each
attorney's bar number, address, telephone number and party or parties represented by
him/her;

  GORDON, ELIAS & SEELY, L.L.P.                                   MAYER LLP
  R. Todd Elias                                                   Aaron Speer
  State Bar No. 00787427                                          State Bar No. 24051365
  1811 Bering Drive, Suite 300                                    Email: aspeer@mayerllp.com
  Houston, Texas 77057                                            Andrew J. Mihalick
  956.548.2230 / 956.548.2240 – fax                               State Bar No. 24046439
  Email: eservice@geslawfirm.com                                  Southern Bar No. 595221
  Phone: 713-668-9999                                             Email: amihalick@mayerllp.com
  Fax: 713-668-1980                                               Jason Gunderman
                                                                  State Bar No. 24085349
  Counsel for Plaintiff                                           Southern Bar No. 3395605
  Wendy Rodriguez                                                 Email: jgunderman@mayerllp.com
                                                                  4400 Post Oak Parkway, Suite 1980
                                                                  Houston, Texas 77027
                                                                  713.487.2000/713.487.2019 – fax

                                                                  Counsel for Defendants
                                                                  LONNIE PRICE GRONER AND
                                                                  STEELMAN TRANSPORTATION, INC.



(4)    A record of which parties have requested a trial by jury (this information is in
addition to placing the word "jury" at the top of the Notice of Removal immediately below
the case number);

        Defendants have requested a trial by jury.

(5)     The name and address of the court from which the case is being removed.

        139th District Court of Hidalgo County, Texas
        Honorable Bobby Flores
        100 N. Closner
        Edinburg, Texas 78539
        T: 956.318.2260


_________________________________________________________________________________________________________________
GONZALEZ/COUNSEL OF RECORD AND INFORMATION                                                          P A G E |2
DOC # 7652417 / 10753.00003
